Mr. Justice Dunn delivered the opinion of the court: Community High School District No. 36 in the county of Pulaski was organized as the result of an election held on August 12, 1920. A board of education subsequently elected made a tax levy of $9000 for educational purposes and $2500 for building purposes and signed the certificate of levy on August 17, 1920, which was filed in the office of the county clerk on August 20, and the taxes were extended upon the taxable property of the district. At the June term, 1921, of the county court the county collector applied for judgment and order of sale for the tax so extended, and objections were filed by a number of land owners, which were overruled. Judgment and order of sale were rendered against the property of the objectors, and twenty-nine of them have appealed. The facts in this case are similar in all material respects to the facts in People v. Rich, (post, p. 80,) and for the reasons given in that case the judgment will be reversed and judgment will be entered here in favor of the objectors. Judgment reversed. Farmer and Thompson, JJ., dissenting.